Citation Nr: 0502859	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  00-17 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The appellant had active service from July 1986 to May 1999.  
This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case has previously come before the Board.  In September 
2003, the Board remanded the matters to the AOJ for 
additional development.  The case has been returned to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  The appellant served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  The appellant exhibited objective indications of chronic 
disability resulting from illness manifested by signs or 
symptoms involving the back, including myofascial back pain.

3.  The appellant's back pain was not attributed to any known 
clinical diagnosis.  

4.  A chronic left knee disorder was not manifest during 
service.  A chronic left knee disorder is not shown.  


CONCLUSIONS OF LAW

1.  The appellant served in the Persian Gulf War and has a 
current undiagnosed illness manifested by myofascial back 
pain.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2004).  

2.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant's DD Form 214 reflects his decorations and 
awards include a southwest Asia Service Medal with 2 devices, 
an Air Force Overseas Long Tour Ribbon, an Armed Forces 
Expeditionary Medal, a Kuwait Liberation Medal Kuwait, and a 
Kuwait Liberation Medal, Saudi Arabia.  

The December 1985 service entrance examination report shows 
the lower extremities and spine and musculoskeletal system 
were normal.  In August 1994 the assessment was mid back 
pain.  No focal tenderness or muscle spasm was noted in the 
back or neck.  A February 1995 record of treatment reflects 
complaints of left knee pain off and on during the previous 
month.  The assessment was chondromalacia.  Complaints of 
knee pain were noted in March 1995.  Complaints of lower back 
pain were noted in March 1997.  

On VA examination in January 2000, the appellant's reported 
history of a lumbar strain in association with lifting, and 
of a twisting injury to the left knee during service was 
noted.  Pain once per month and chronic morning stiffness 
were noted.  Some discomfort with the knee fully extended was 
noted.  There was no loss of range of motion, 
incoorrdination, or fatigue.  He denied pain, swelling, and 
collapse of the knee.  There was no locking, crepitation, 
popping, loss of range of motion, or flare-ups of pain 
resulting in additional motion loss, fatigability, or 
incoordination.  

On examination, the back showed essentially normal appearing 
architecture.  There was no lumbar spasm or tenderness.  He 
could stand on his heels and toes.  Forward flexion was 90 
degrees, hyperextension was 15 degrees, lateral bending was 
30 degrees in both directions and rotation was 30 degrees in 
both directions.  Deep tendon reflexes were equal at the 
knees and ankles.  

Examination of the left knee revealed essentially normal 
appearing architecture.  There was no effusion.  There was no 
swelling.  Range of motion was from 0 to 135 degrees.  There 
was no lateral collateral, medial collateral or cruciate 
ligament laxity.  X-ray examination of the lumbar spine was 
normal.  The pertinent diagnoses were chronic lumbar strain 
and sprain of the left knee, asymptomatic.  

On VA examination in January 2002, the appellant's reported 
history of having injured his back on several occasions 
during service was noted.  He stated that since that time he 
had had episodes of recurrent strain.  A twisting injury 
while he was playing with his kids was noted.  X-ray 
examination showed no fracture, compression fracture, or 
degenerative disc disease, and no spondylolisthesis.  The 
impression was myofascial low-back pain, possibly exacerbated 
by congenital leg length discrepancy on the right.  There was 
no evidence of radiculopathy or motor neurological deficits.  
No feeling of weakness on the lower extremities was noted.  
There were no complaints of instability or fatigability.  
Pain was noted to be worse after prolonged sitting and with 
types of exercises, especially bending and lifting.  

Private records of treatment, dated in January 2001, note 
that left knee pain had resolved.  The examiner noted the 
appellant had fallen and believed that the knee pain was 
related to that.  Soreness and bruising, along with a little 
tenderness at the lateral aspect were noted.  The examiner 
noted the appellant played multiple sports, to include 
football, baseball, and basketball, and was generally active 
all year round.  Examination of the knee was noted to be 
fairly unremarkable apart from some lateral soreness.  Some 
lower back pain was noted and range of motion was slightly 
decreased.  

In October 2002 report, the AOJ noted the appellant had 
stated he had had low back symptoms since service, to include 
pain.  The appellant stated he had had physical therapy for 
his left knee and continued to have pain with increased 
activity.  

On VA examination in May 2004, the examiner stated that the 
C-file had been reviewed.  On examination, the appellant 
stood with normal thoracic and lumbar spine curvatures.  He 
was able to walk without a limp.  He walked upon his toes and 
on his heels without difficulty.  He was able to bend forward 
until his fingers were two inches from the floor.  Flexion 
was about 85 degrees.  Extension was 30 degrees.  Right and 
left side bending was 27 degrees, bilaterally.  Rotation of 
the lumbar spine was 25 degrees, bilaterally.  The knee kick 
and ankle jerk reflexes were equal and active, bilaterally.  
Sensation was normal to light touch in the lower extremities.  
Muscle strength in the lower extremities was normal.  
Hyperextension in the knees was 5 degrees and there was full 
flexion.  The medial and lateral collateral ligaments were 
intact, bilaterally.  

The examiner stated that he was unable to make an orthopedic 
diagnosis in regard to the lumbar spine or the left knee 
condition.  He stated that neither had enough diagnostic 
symptoms or findings to cause him to make a diagnosis on 
either the lumbar spine or the left knee.  The examiner added 
that it was less than likely that current findings were 
etiologically related to service.  In-service complaints were 
noted to be minimal.  The examiner stated that the appellant 
had not developed a good set of symptoms for either back 
problems or patellofemoral joint disease.  

VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in April 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
the Court stated that it recognized that where the notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  However, it 
indicated that the appellant had the right to VCAA content-
complying notice and proper subsequent VA process.  The AOJ 
issued a supplemental statement in October 2004.  Thus, in 
sum, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and opinions.  The 
claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The file includes private and VA examination 
reports.  The records satisfy 38 C.F.R. § 3.326.  The Board 
finds that VA has done everything reasonably possible to 
assist the claimant.  Accordingly, the Board concludes it 
should proceed, as specific notice as to what evidence the 
claimant could or should obtain has been provided in effect 
and no additional pertinent evidence was submitted.  There is 
no indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him/her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 
Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2006 following such service.   38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  Service connection may be granted when the evidence 
establishes:  (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  The Board notes that the statutory delimiting 
date is different than the regulatory date.  

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  The "Southwest 
Asia theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  See 38 
C.F.R. § 3.117(d)(1) and (2) (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been no assertion 
that a back or left knee disability is directly related to 
combat service.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154 (West 2002) are not applicable.  

Back Disorder

The Board finds that the evidence supports a grant of service 
connection for an undiagnosed illness manifested by 
myofascial back pain.

The appellant had verified service in the Persian Gulf War, 
as evidenced by his DD Form 214, which shows that he served 
in Southwest Asia.  He was awarded a Kuwait Liberation Medal 
for Kuwait and Saudi Arabia.  The Board notes rating 
decisions reflect the AOJ's determination of service during 
the Persian Gulf War.  The Board concludes that the appellant 
meets the definition of "Persian Gulf veteran."

Service medical records reflect complaints of back pain in 
1994 and 1997.  On VA examination in January 2002, myofascial 
back pain was diagnosed.  The Board finds the appellant's 
complaints of back pain are supported by the evidence, to 
include in-service back pain complaints, and post-service 
complaints of back pain in January 2000, January 2001, 
January 2002, and May 2004.  The May 2004 examiner, however, 
was unable to enter a diagnosis.  While the January 2000 VA 
examination report reflects a diagnosis of chronic lumbar 
strain, it appears to be based on the appellant's reported 
history.  In fact, the examiner failed to identify anything 
that would support a diagnosis of lumbosacral strain.  
Therefore, the Board accords the diagnosis little probative 
value.  The Board notes there was no in-service diagnosis of 
lumbar strain.  Regardless, the May 2004 VA examiner 
specifically stated that there were not enough findings to 
enter a diagnosis.  That examiner reviewed the claims file 
and provided a complete rationale for the opinion.  The lack 
of clinical diagnosis, with the evidence of myofascial back 
pain, supports an award of compensation under 38 C.F.R. § 
3.317.Based on the foregoing, the Board finds that the 
evidence supports a grant of service connection for an 
undiagnosed illness manifested by myofascial back pain. 

Left Knee Disorder

In order to establish service connection the evidence must 
show a disability due to a disease or injury related by 
competent evidence to service.  Essentially, the appellant 
asserts that he has a left knee disorder as a result of 
service.  

Service medical records reflect complaints of left knee pain 
and an assessment of chondromalacia in February 1995.  While 
the separation examination report is not available, on VA 
examination in January 2000, the left knee was normal.  In 
January 2001, examination was unremarkable.  Lateral 
tenderness was attributed to a fall.  Thus, any in-service 
left knee disorder was resolved.  The May 2004 VA examiner 
specifically stated that there were no findings upon which to 
base a diagnosis of a left knee disorder.  While discomfort 
with full extension has been noted, no underlying disease or 
injury was shown.  Absent competent evidence of disease or 
injury productive of disability, service connection is not 
warranted.  See Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. 
Cir. 2001).  At this time, there is no diagnosis involving 
the left knee identified as disease or injury.  In such 
circumstances, discomfort alone (as with pain) is not a 
compensable disability.  Regardless, the May 2004 VA examiner 
specifically stated that any current findings were not 
etiologically related to service.  Furthermore, unlike the 
low back, there are insufficient clinical and lay statements 
to establish that the appellant has an undiagnosed illness 
manifested by a left knee disorder.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  Rather, the most probative evidence 
establishes that the appellant does not have any chronic 
disability of the knee or residuals of a left knee injury or 
disease.  Regardless of whether the theory is direct service 
connection or Persian Gulf War illness, each law requires the 
existence of a left knee disability.  
The Board notes that the appellant is competent to report his 
symptoms; however, he is not a medical professional and he is 
not competent to make a diagnosis that requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).  The VA examiner's opinion that 
the appellant does not have a current disability is more 
probative than the appellant's lay opinion.  

At this time, there is no evidence of a current disability of 
the left knee.  Absent a current disability, service 
connection is not warranted.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  A preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
Consequently, the benefits sought on appeal are denied.  


ORDER

Service connection for an undiagnosed illness manifested by 
signs and symptoms involving myofascial back pain is granted.  

Service connection for a left knee disability is denied.  



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


